Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	2.	This action is in response to the application filed on 10/29/2021. 
		Claims 1-12 are presented for examination. 

Claim Rejections - 35 USC § 112
3 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “providing a push-pull color addressing pulse having a push impulse of magnitude V5 and length t5 and a pull impulse of magnitude V6 and length t6, wherein V5 and V6 have opposite polarities”. However, the specification and the drawings fail to describe “providing a push-pull color addressing pulse having a push impulse of magnitude V5 and length t5 and a pull impulse of magnitude V6 and length t6, wherein V5 and V6 have opposite polarities”. The closest disclosure discloses the limitations above are addressed below:
Fig.9 and paragraphs [0052 and 0087] of the specification disclose (A) clearing pulse coupled to (B) a push and pull waveform which has length t5 at VL and length t6 at VL’. However, these two voltages VL and VL’ in period t5 and t6 shown in Fig.9, respectively do not have opposite polarity as recited in claim. 
Fig.6 and paragraph [0081] disclose “waveforms having a simple a simple “push-pull” structure: i.e., they consist of a dipole comprising two pulses of opposite polarity, but does not disclose neither the lengths t5, t6 nor the magnitudes V5, V6 as recited in the claim.
Fig.7 and paragraph [0085] discloses “Fig. 7B, a first part of the prior-state clearing phase implements a push-pull sequence to achieve a universal color initiation state, e.g., magenta, to achieve the best possible clearing”.  However, Fig.7B simply discloses four periods t1-t4 and four voltages V1-V4.  Similar to Fig.6, Fig.7B does not discloses any length t5, t6 nor magnitude V5, V6.
Therefore, the claim fails to comply with the written description requirement.

Claims 2-12 are rejected to as being depend upon base claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691